                         MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                            87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                    PHONE 212.620.0938 FAX 646.998.1972




                                                                                 March 19, 2021
VIA ECF
Hon. Elizabeth S. Stong
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East, Suite 1595
Brooklyn, NY 11201


               Re:    Let Group LLC; Case No. 20-42855 (ESS)

Dear Judge Stong:

       Our office represents the above referenced chapter 7 debtor Let Group LLC (Let Group).
I submit this letter to respond to some of the allegations made by Mr. Goldman in his three
separate letters recently filed in this case.

        First, Morrison Tenenbaum PLLC does not represent the high bidder Mr. Ethan Lee. We
represent the Debtor and believe that in this case it would be a conflict to also represent the
purchaser. But what is clear from the correspondence in the record is that the identity of Mr. Lee
as a former employee of the related debtors was disclosed from the outset. From the record I
have reviewed, the auction was conducted openly and fairly by the Trustee and his counsel.

        The Aegis 42, LLC and related Korilla BBQ chapter 11 cases were commenced first with
the Aegis case on December 23, 2019, and the following cases on January 15, 2020 and February
6, 2019. All were commenced in advance of the pandemic with the goal of reorganizing or
selling the businesses and making a distribution to creditors through a plan of reorganization.
The inability to reorganize, and closure of the businesses, was the result of the pandemic – like
many other restaurants in New York City.

         The Let Group case was filed because the Debtor believed that the intellectual property
still held some value. This proved to be true because the Trustee found an initial bidder for the
assets and obtained a higher bid at auction. This is an excellent result – with so many closed
restaurants selling the trade name and good will of one is challenging.

        Finally, as stated in the letter filed by counsel to the Trustee, Alex Tsionis, Esq., Mr.
Goldman had knowledge of the Let Group chapter 7 cases since at least September 15, 2020. On
September 23, 2020, Mr. Goldman filed a letter in the Aegis 42 case stating his knowledge of the
Let Group filing. There was no lack of notice to Mr. Goldman and certainly no prejudice since
he participated in the sale and was aware of this case from the beginning.
        We apologize to the Court for adding to the volume of letter filings in this case, but with
three letters having been filed by Mr. Goldman we felt compelled to respond.

                                                            Respectfully Submitted,


                                                            /s/ Brian J. Hufnagel
                                                            Brian J. Hufnagel

cc: All Counsel via ECF
